Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 1, 2018

                                            No. 04-18-00530-CV

                                    IN RE Bertha Bermea SANCHEZ

                                     Original Mandamus Proceeding1

                                                   ORDER


Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

       The Real Party in Interest’s Unopposed Motion to Extend Time to File Response is
hereby GRANTED. Time is extended to August 30, 2018.



           It is so ORDERED on this 17th day of August, 2018.



                                                                     PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
  This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotelo v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal,
III presiding.